Case: 16-20337      Document: 00514059440         Page: 1    Date Filed: 07/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-20337
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                           July 5, 2017
                                                                           Lyle W. Cayce
DENNIS C. DAVIS,                                                                Clerk


                                                 Plaintiff-Appellant

v.

FAYETTE COUNTY APPRAISAL DISTRICT; RICHARD MORING, Chief
Appraiser; LINDA WAGNER, Mineral Data Clerk; PERDUE BRANDON
FIELDER COLLINS & MOTT, L.L.P.; JOHN T. BANKS; A. DYLAN WOOD,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CV-1112


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Dennis C. Davis, Texas prisoner # 1597434, appeals the district court’s
sua sponte dismissal with prejudice of his pro se 42 U.S.C. § 1983 complaint
for failure to state a claim. We review the dismissal de novo. Hart v. Hairston,
343 F.3d 762, 763-64 (5th Cir. 2003).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20337     Document: 00514059440      Page: 2   Date Filed: 07/05/2017


                                  No. 16-20337

      The district court shall dismiss a complaint in which a prisoner seeks
redress from a governmental entity or officer or an employee of a governmental
entity if the complaint fails to state a claim upon which relief may be granted.
28 U.S.C. § 1915A. However, a plaintiff generally is to be given notice of the
perceived inadequacy of the complaint and an opportunity to respond. Brown
v. Taylor, 829 F.3d 365, 370 (5th Cir. 2016). Here, the district court dismissed
Davis’s complaint without first alerting him to any deficiencies in the pleading
or affording him the opportunity to amend it or to dispute the characterization
that it was insufficient. See id. Also, the record suggests that the district court
failed to review all of the claims in Davis’s complaint, including, inter alia, his
claims under various federal statutes. On appeal, Davis suggests that he could
have amended his complaint to allege more specific facts if he had been
informed of his complaint’s inadequacies and had an opportunity to respond.
      Thus, although we express no opinion on the merits of Davis’s complaint,
we VACATE the district court’s order dismissing the complaint with prejudice
and REMAND for further proceedings.




                                        2